Citation Nr: 1117430	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a back injury, to include central disc herniation.


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1982 to February 1987 with additional service in the Army National Guard between 1996 and 2001.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2009, the Veteran and his wife testified at a Central Office hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that further development is required before adjudicating the issues on appeal. 

The Veteran claims that he sustained a back disability during his period of active military service that was "repeatedly" documented in service.  He also refers to treatment records for his "back going out" during his National Guard training.   However, although the record contains treatment records from the Veteran's National Guard period and generally identifies the Veteran's National Guard period of service as 1996 to 2001, more specific information is required to determine whether the injury or injuries occurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  On remand, dates of service for National Guard ACDUTRA and INACDUTRA must be verified.



Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate action to identify the beginning dates and ending dates of all periods of the Veteran's ACDUTRA and INACDUTRA service from his National Guard unit or from any other appropriate sources, such as the National Personnel Records Center (NPRC), following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated, to include obtaining a new nexus opinion if deemed necessary.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



